Title: Joseph C. Cabell to Thomas Jefferson, 8 February 1819
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            Dear Sir
            Richmond. 8 Feb: 1819.
          
          Least your Enquirer of the 28th Jan: may have miscarried, I now have the pleasure to enquire enclose you that paper.
          The President & directors of the Literary Fund have placed us in an aukward dilemma by an egregious mistatement of the amount & proceeds of the Fund. Relying as usual on the statements of that Board, we have appropriated $80,000. as part of the Revenue of the Fund; when in fact that revenue will not amount to more than $60,000. There can be no doubt of the propriety of the repeal of that part of the law, which adds $20,000. to the fund for educating the poor: and I hope that this will be done. Yet I am assured by several leading men of the lower House, that in that House, the majority would sooner repeal the appropriation for the University. Probably they are mistaken; but you must not be surprized if such should be the result. The Senate may be entirely depended on.—The Executive intended on this day to appoint the Visitors: but have not done so, because the Bill was not signed by the speakers of the two Houses. This was no sufficient cause of delay, yet some one or more of the Councellors feeling difficulties the business was deferred, & will probably not be resumed till monday next.   I am, Dr Sir, faithfully yours
          
            Joseph C. Cabell
          
        